DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin et al. (US 2017/0272748, referred to herein as “Seregin”).

Regarding claim 1, Seregin discloses: A method of processing video data in a video encoding or decoding system (Seregin: Figs. 9 and 10, disclosing encoding and decoding methods), comprising: 
receiving input video data associated with a current chroma block (Seregin: Fig. 7, paragraph [0130], disclosing receipt of input video from a video source; paragraph [0046], disclosing that the input video includes chroma blocks), wherein the input video data is partitioned according to two separate Coding Unit (CU) partitioning structures for luma and chroma components when dual tree coding is enabled (Seregin: paragraph [0046], disclosing video coding techniques that involve independent luma and chroma partitioning; paragraph [0071], disclosing independent luma and chroma partitioning resulting in separate coding unit partioning structures); 
determining a luma Quantization Parameter (QP) of a collocated luma block (Seregin: paragraph [0131], disclosing determining coding units of luma blocks; paragraph [0140], disclosing determination of a quantization parameter associated with the coding units), wherein the collocated luma block is a block that covers a collocated sample of one predefined sample of the current chroma block (Seregin: paragraph [0083], disclosing luma blocks that are collocated with a current chroma block; Figs. 3 and 4, disclosing collocated luma and chroma blocks); 
reusing the luma QP of the collocated luma block to derive a chroma QP for the current chroma block (Seregin: paragraph [0084], disclosing use of luma coding mode information to be reused for a co-located chroma block; paragraph [0140], disclosing derivation of associated QP values for the chroma coding units); and 
encoding or decoding one or more Transform Units (TUs) associated with the current chroma block using the chroma QP (Seregin: Fig. 9, paragraph [0156], disclosing encoding of chroma blocks; paragraphs [0138] through [0140], disclosing derivation of transform units associated with the chroma blocks and use of QP values in video coding).

	Regarding claim 2, Seregin discloses: The method of Claim 1, further comprising deriving a chroma QP offset from one or more syntax elements signaled in or parsed from a Transform Unit (TU) associated with the current chroma block in the video decoding system or deriving and signaling a chroma QP offset in a TU associated with the current chroma block in the video encoding system, wherein the chroma QP is derived by the luma QP of the collocated luma block and the chroma QP offset (Seregin: paragraphs [0150] and [0151], disclosing use of .

	Regarding claim 14, Seregin discloses: The method of Claim 1, wherein the collocated luma block is a collocated CU, Prediction Unit (PU), TU, or delta QP unit of the current chroma block (Seregin: paragraph [0083], disclosing collocated luma and chroma block partitions; paragraphs [0050], [0051], and [0054], disclosing that the block partitions may be associated with coding units, prediction units, and transform units).

	Regarding claim 16, Seregin discloses: The method of Claim 1, wherein a part or all of parameters related to QP signaling are duplicated for the luma and chroma components (Seregin: paragraph [0059], disclosing joint chroma and luma partitioning).

Regarding claim 19, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Tourapis et al. (US 2021/0235088, referred to herein as “Tourapis”).

Regarding claim 3, Seregin discloses: The method of claim 2, as discussed above.
 further comprising determining a depth of the current chroma block, and deriving the chroma QP offset from one or more syntax elements or signaling the chroma QP offset when the depth of the current chroma block is smaller than or equal to a threshold for QP signaling.
However, Tourapis discloses: further comprising determining a depth of the current chroma block (Tourapis: paragraphs [0041] and [0042], disclosing determination of a depth associated with a chroma block), and deriving the chroma QP offset from one or more syntax elements or signaling the chroma QP offset when the depth of the current chroma block is smaller than or equal to a threshold for QP signaling (Tourapis: paragraphs [0059] and [0062], disclosing use of a syntax element—e.g., “chroma_qp_offset_max_depth”—to derive a chroma QP offset based on determining whether this syntax element value is equal to a threshold such as a size of a coding tree unit or the size of a smallest coding unit).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the QP offset of Tourapis in the method of Seregin.
One would have been motivated to modify Seregin in this manner in order to improve the quality and user experience associated with coded video by permitting better control of chroma quantization parameters (Tourapis: paragraphs [0002] through [0005]).

	Regarding claim 4, Seregin and Tourapis disclose: The method of Claim 3, wherein the depth of the current chroma block is derived by an area of the current chroma block and the threshold for QP signaling is derived by a maximum QP signaling depth (Tourapis: paragraphs [0059] and [0062], disclosing use of a syntax element—e.g., “chroma_qp_offset_max_depth”—to derive a chroma QP offset based on determining whether this syntax element value is equal to a a size of a coding tree unit or the size of a smallest coding unit).
	The motivation for combining Seregin and Tourapis has been discussed in connection with claim 3, above.

	Regarding claim 12, Seregin and Tourapis disclose: The method of Claim 2, wherein the chroma QP offset is derived from one or more syntax elements signaled in or parsed from a TU when there is at least one non-zero coefficient or at least one escape palette in the current chroma block (Tourapis: paragraph [0099], disclosing chroma QP offsets associated with a transform unit when there is at least one non-zero coefficient).
The motivation for combining Seregin and Tourapis has been discussed in connection with claim 3, above.

	Regarding claim 13, Seregin and Tourapis disclose: The method of Claim 2, wherein parsing or signaling the chroma QP offset is skipped when transform and quantization are bypassed for the current chroma block (Tourapis: paragraph [0126], disclosing bypassing transform and quantization for a current chroma block).
The motivation for combining Seregin and Tourapis has been discussed in connection with claim 3, above.

	Regarding claim 15, Seregin and Tourapis disclose: The method of Claim 1, wherein the predefined sample of the current chroma block is a top-left sample, top-right sample, bottom-left sample, bottom-right sample, or a center sample of the current chroma block (Seregin: paragraph [0070], disclosing upper right blocks; Fig. 4, disclosing various adjacent blocks; Tourapis: paragraph [0077], disclosing QP offset values from a neighboring left or top block).
The motivation for combining Seregin and Tourapis has been discussed in connection with claim 3, above.

	Regarding claim 17, Seregin and Tourapis disclose: The method of Claim 16, wherein the parameters related to QP signaling include one or more thresholds, decision results, control flags from parent nodes, conditions, and a minimum delta QP signaling CU area or a maximum delta QP signaling depth (Tourapis: paragraphs [0059] and [0062], disclosing use of a syntax element—e.g., “chroma_qp_offset_max_depth”—to derive a chroma QP offset; paragraph [0054], disclosing use of a delta value for signaling offset information).
The motivation for combining Seregin and Tourapis has been discussed in connection with claim 3, above.

	Regarding claim 18, Seregin and Tourapis disclose: The method of Claim 1, wherein the luma QP of the collocated luma block is derived from one or more syntax elements associated with a delta QP signaled or parsed in a TU associated with the collocated luma block (Tourapis: paragraphs [0054] and [0060], disclosing signaling of a delta QP associated with a luma block).
The motivation for combining Seregin and Tourapis has been discussed in connection with claim 3, above.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Seregin—either alone or in combination with other prior art of record, does not teach, suggest, or disclose where the depth of the current chroma block is a depth of a 
Regarding claim 6, Seregin—either alone or in combination with other prior art of record, does not teach, suggest, or disclose where the depth of the current chroma block is a depth of a parent node plus 1 if the current chroma block is partitioned from the parent node by Binary Tree (BT) splitting.
Regarding claim 7, Seregin—either alone or in combination with other prior art of record, does not teach, suggest, or disclose where the depth of the current chroma block is a depth of a parent node plus 2 if the current chroma block is partitioned from the parent node by quadtree splitting.
Regarding claim 8, Seregin—either alone or in combination with other prior art of record, does not teach, suggest, or disclose where the current chroma block is partitioned from a parent node by TT splitting and the depth of the current chroma block is larger than the threshold for QP signaling, a depth of a second split node partitioned from the parent node is equal to the threshold for QP signaling, and the chroma QP offset derived from the one or more syntax elements is shared by all three split nodes partitioned from the parent node.
Regarding claim 9, Seregin—either alone or in combination with other prior art of record, does not teach, suggest, or disclose where one chroma QP offset is derived for all children nodes partitioned from the current chroma block by Ternary Tree (TT) splitting if the depth of the current chroma block is smaller than or equal to the maximum delta QP signaling depth and a depth of at least one children node partitioned from the current chroma block is larger than the maximum delta QP signaling depth, and the chroma QP offset derived from the one or more syntax elements is used by one or more of the children nodes partitioned from the current chroma block.

Regarding claim 11, Seregin—either alone or in combination with other prior art of record, does not teach, suggest, or disclose where when the current chroma block is not a leaf CU and is further partitioned into multiple leaf CUs, the QP offset is derived from the one or more syntax elements if the depth of the current chroma block is smaller than or equal to the maximum delta QP signaling depth, a depth of at least one children node partitioned from the current chroma block is larger than the maximum delta QP signaling depth, and at least one of the leaf CUs in the current chroma block has at least one non-zero coefficient or at least one escape palette, wherein the QP offset is used by one or more of the leaf CUs within the current chroma block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone1 are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484